Citation Nr: 1135558	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to an earlier effective date prior to June 30, 2006, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Harford, Connecticut.


FINDINGS OF FACT

1.  In an unappealed September 2002 rating decision, the Veteran was granted service connection for type II diabetes mellitus, major depressive disorder, and peripheral neuropathy of the bilateral upper and lower extremities with a combined rating of 90 percent.

2.  The Veteran first presented a claim for TDIU on June 30, 2006.

3.  The Veteran did not submit a formal or informal claim for TDIU prior to June 30, 2006, and the evidence does not show that he was entitled to TDIU during the one-year time period prior to his claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Entitlement to an effective date prior to June 30, 2006, for the grant of TDIU is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Nevertheless, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for the grant of TDIU in a May 2007 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date for the grant of TDIU.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding records that are pertinent to his claim.  

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a statement of the case (SOC) and a supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Effective Date

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened. Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran separated from active service in February 1969.  He did not submit a claim of entitlement to TDIU within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  

The Veteran's claim for TDIU was received on June 30, 2006.  In conjunction with this claim, the Veteran submitted private medical evidence, lay testimony provided his wife, brother, and daughter, and previously unidentified records related to his disability retirement.  Based on this evidence, the RO issued a rating decision in May 2007 in which TDIU was granted effective from June 30, 2006, which was the date of this claim.  

As noted above, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  Thus, even if the Veteran would have been entitled to TDIU prior to June 30, 2006, the question is whether any prior correspondence between the Veteran and VA could be construed as a claim for TDIU.  

A September 2002 rating decision granted service connection for major depressive disorder, type II diabetes mellitus, and peripheral neuropathy of all four extremities.  His combined evaluation was 90 percent effective from July 9, 2001.  The Veteran was sent a copy of the rating decision, which was also accompanied by a September 2002 notice letter that informed the Veteran how to proceed if he disagreed with the decision.  The Veteran did not appeal any of the initial disability evaluations or effective dates assigned in that September 2002 rating decision.  

Previous determinations are final and binding in the absence of clear and unmistakable error (CUE).  The Board notes that the Veteran has not claimed CUE in the September 2002 rating decision.  As such, the September 2002 rating decision is final.

The Board acknowledges the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for TDIU is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  However, the September 2002 rating decision adjudicated service connection claims.  There were no pending claims for an increased evaluation.  The Veteran also did not appeal the disability evaluations assigned at that time.  Accordingly, the holding in Rice is not applicable in this case.

Moreover, the September 2002 notice letter indicated that the Veteran could apply for vocational rehabilitation employment services; however, he did not submit an application for such benefits.  In addition, a VA Form 21-8764 was enclosed, which explained certain factors concerning his benefits.  Significantly, the Board notes that the form explained that he could apply for increased benefits based on individual unemployability.  Nevertheless, the Veteran did not submit any statements or evidence prior to June 30, 2006, indicating that he wanted to file such a claim.  In his application for TDIU, the Veteran stated that VA failed to inform him that the 90 percent combined evaluation granted in the September 2002 rating decision made him eligible for TDIU.  However, the Board finds that the September 2002 letter did provide him proper notice and included a form that specifically informed that he could apply for TDIU. 

The Veteran did not raise the issue of unemployability in any statement or through an appeal of the initial disability evaluations.  The Veteran's correspondence with VA between September 2002 and June 2006 does not contain any statements that may be construed as an informal claim for TDIU.  This correspondence dealt solely with dependents' education benefits, consists mostly of completed forms, and makes no reference to the Veteran's employability.   VA was not made aware of the Veteran's intention to pursue such a claim.

Likewise, the intervening period does not include records of VA examination or hospitalization that could be accepted as an informal claim for benefits.  See 38 C.F.R. § 3.157.   Nor was there any evidence submitted between the September 2002 rating decision and the June 30, 2006, claim that suggested that the Veteran was unemployed due solely to his service-connected disabilities.  Indeed, the Veteran did not identify or put VA on notice of any outstanding records regarding his disabilities or employability, and thus, VA could not obtain any such records.  Therefore, the Board concludes that the Veteran first presented his claim for TDIU on June 30, 2006.

The Board has also considered whether the Veteran was entitled to TDIU one year prior to the receipt of his claim. See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).   However, this provision only applies when the underlying disability increased during that one year period (or at least some part of the increase occurred during that period). See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date").  The legislative history made clear that the purpose of this provision was to provide a one-year grace period for filing a claim following any increase in severity of a service-connected disability.  Id. at 983.  In other words, if the increase in severity occurred more than one year before the date of claim the year prior to the application for benefits, 38 C.F.R. § 3.400(o)(2) does not apply.  In this case, the claims file does not contain any evidence dated between June 30, 2005, and June 30, 2006, showing that he became unemployable due solely to his service-connected disabilities.  Therefore, the Veteran is not entitled to an earlier effective date one year prior to the date of his claim.

In summary, the Veteran first filed his claim for TDIU on June 30, 2006, and there is no basis for an award of TDIU prior to that date.  The Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws. See 38 U.S.C.A. § 7104(c). See, generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply "the law as it exists . . . .").  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, an effective date prior to June 30, 2006, for the grant of TDIU is denied.
	

ORDER

An effective date prior to June 30, 2006, for the grant of TDIU is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


